MEMORANDUM**
Gregorio Raseon-Raseon appeals the sentence imposed, after this court’s remand, for his conviction by guilty plea to one count of possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1) & (b)(l)(A)(ii)(II).
We review for clear error the district court’s denial of a mitigating role adjustment under U.S.S.G. § 3B1.2, United States v. Hatley, 15 F.3d 856, 859-60 (9th Cir.1994), and we affirm.
This court has affirmed the denial of a mitigating role adjustment to drug courier defendants where some additional factor showed they were not minor or minimal participants. See United States v. Davis, 36 F.3d 1424, 1436-37 (9th Cir.1994). Here, Rascón admitted that he had transported drugs on three occasions, and he was arrested with 57 pounds of cocaine in his car. Given these facts, the district court did not clearly err in denying the mitigating role adjustment.
This court lacks jurisdiction to review the district court’s discretionary refusal to depart based on Rascon-Rascon’s family responsibilities. United States v. Webster, 108 F.3d 1156, 1158 (9th Cir.1997).
Rascon-Rascon’s sentence is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.